DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-12 is/are objected to because of the following informalities:
In claim 1, line 2, the recitation “comprises” should read –comprising--.
In claim 1, line 4, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 1, line 6, the recitation “the tank” should read –the top-fill fuel tank--.
In claim 1, line 6, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 1, line 7, the recitation “the tank” should read –the top-fill fuel tank--.
In claim 1, line 7, the recitation “the fuel level” should read –[[the]]a fuel level--.
In claim 1, line 7, the recitation “the full level” should read –[[the]]a full level--.
In claim 1, line 10, both recitations of “the fuel tank” should read –the top-fill fuel tank--.
In claim 1, line 13, the recitation “the slidable control pin” should read –the vertically-
In claim 1, line 14, the recitation “the control pin” should read –the vertically-slidable control pin--.
In claim 1, line 17, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 1, line 18, the recitation “the control pin” should read –the vertically-slidable control pin--.
In claim 1, line 21, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 2, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 2, line 2, the recitation “comprises” should read –comprising--.
In claim 2, line 3, the recitation “the float” should read –the fuel level float--.
In claim 3, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 3, line 3, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 4, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 5, line 2, the recitation “comprises” should read –comprising--.
In claim 5, line 4, the recitation “the fuel tank” should read –the top-fill
In claim 5, line 6, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 5, line 8, the recitation “a fuel bleed path” should read –a [[fuel]] bleed path--.
In claim 5, lines 10-11, all recitations of “the control pin” should read –the vertically-slidable control pin--.
In claim 5, lines 16-18, all recitations of “the fuel tank” should read –the top-fill fuel tank--.
In claim 5, line 18, the recitation “the fuel level float” should read –the 
In claim 5, line 19, the recitation “the control pin” should read –the vertically-slidable control pin--.
In claim 5, line 21, the recitation “the entry” should read –[[the]]an entry--.
In claim 5, line 22, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 6, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 6, line 2, the recitation “comprises” should read –comprising--.
In claim 7, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 7, line 3, the recitation “the fuel tank” should read –the top-fill
In claim 8, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 9, line 2, the recitation “comprises” should read –comprising--.
In claim 9, line 4, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 9, line 6, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 9, lines 10-11, the recitation “a fuel bleed path” should read –a [[fuel]] bleed path--.
In claim 9, lines 13-15, all recitations of “the control pin” should read –the vertically-slidable control pin--.
In claim 9, lines 19-21, all recitations of “the fuel tank” should read –the top-fill fuel tank--.
In claim 9, line 21, the recitation “the fuel level float” should read –the 
In claim 9, line 22, the recitation “the control pin” should read –the vertically-slidable control pin--.
In claim 9, line 24, the recitation “the entry” should read –[[the]]an entry--.
In claim 9, line 25, the recitation “the fuel tank” should read –the top-fill fuel tank--.
In claim 10, line 1, the recitation “a top fill tank” should read –a top-fill fuel
In claim 11, line 1, the recitation “a top fill tank” should read –a top-fill fuel tank--.
In claim 11, line 3, the recitation “the fuel tank” should read –the top-fill fuel tank--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the float cage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the recitation “the float cage” in claim 4, line 2, should read –[[the]]a float cage--.
Claim 5 recites the limitation “operative on the control pin such that lowers the control pin” in lines 10-11; however, it is unclear as to what element or motion lowers the control pin.  For the purpose of examination, it is assumed that the recitation “operative on the control pin such that lowers the control pin” in claim 5, lines 10-11, should read --operative on the control pin such that the lever arm lowers the control pin--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9983598 (“Cooley”) in view of US5282496 (“Luxembourg”).
Regarding claim 1, Cooley discloses a fully-integrated, flow-control module comprises:  an inlet/vent head (101) having a fuel inlet (101A) that receives the fuel under constant pressure and a vent port (101B) that maintains atmospheric pressure in the fuel tank; a main valve control unit, in communication with the fuel inlet, that shuts off fuel flow into the tank when the fuel tank is full, and automatically opens and allows fuel to enter the tank when the fuel level drops a certain amount below the full level, said main valve control unit having a valve seat (105F), a valve plunger (107) having a bleed aperture (107A), said valve plunger being upwardly biased by a biasing spring 
Cooley does not disclose the vertically-slidable control pin that being upwardly positionable to open the bleed path and downwardly positionable to close the bleed path; a lever arm, operative on the slidable control pin, pivotal movement of which controls a vertical position of the control pin; and the fuel level float being operative on the lever arm to cause pivotal movement thereof; wherein when the fuel level float rises, the lever arm pivots and depresses the vertically-slidable control pin.
Luxembourg teaches a fully-integrated, flow control module having a vertically-slidable control pin (4) that is upwardly positionable (to the position of fig. 1) to open a bleed path (mainly defined by 37-39) and downwardly positionable (see position of fig. 2) to close the bleed path; a lever arm (6) having a cam surface (70a), operative on the vertically-slidable control pin, pivotal movement (about pivot pin 9) of which controls a vertical position of the vertically-slidable control pin; and a fuel level float (8) disposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooley by configuring the vertically-slidable control pin to be upwardly positionable to open the bleed path and downwardly positionable to close the bleed path and being operated via pivotal movement of a lever arm having a cam surface, as taught by Luxembourg, so as to allow for a shorter bleed path.
With regards to the recitation “for a top-fill fuel tank that is supplied by fuel under constant pressure”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art comprises the structure required by the claim to perform the intended use, it is capable of performing the intended use and meets the claim.
Regarding claim 5, Cooley discloses a fully-integrated, flow-control module comprising:  an inlet/vent head (101) having a fuel inlet (101A) that receives the fuel under constant pressure and a vent port (101B) that maintains atmospheric pressure in the fuel tank; a float cage (117) coupled to the inlet/vent head; a float (112) installed within the float cage that tracks fuel level in the fuel tank; a control valve unit coupled to the float cage, said control valve unit incorporating a vertically-slidable control pin (113) 
Cooley does not disclose the vertically-slidable control pin configured so that in the raised position, maintains the bleed path open, and in the lower position, seals the bleed path; a lever arm coupled to the float and operative on the vertically-slidable control pin such that the lever arm lowers the control pin when the float senses a fuel-tank-full condition and releases the control pin when the float senses a fuel-tank-not-full condition; and the fuel level float rising causes the lever arm to pivot and depress the control pin, which seals the bleed path.
Luxembourg teaches a fully-integrated, flow control module having a vertically-slidable control pin (4) that in a raised position (see position of fig. 1), maintains a fuel bleed path open, and in a lower position (see position of fig. 2), seals the bleed path; and a lever arm (6) having a cam surface (70a) and coupled to a float (8) and operative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cooley by configuring the vertically-slidable control pin to be upwardly positionable to open the bleed path and downwardly positionable to close the bleed path and being operated via pivotal movement of a lever arm having a cam surface, as taught by Luxembourg, so as to allow for a shorter bleed path.
Allowable Subject Matter
Claim(s) 2-4 and 6-12 would be allowable if rewritten or amended to overcome the claim objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, above, and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 3, 6, 7 and 9-12, the closest prior art discloses the invention as claimed except for a lever arm engagement pin, in combination with the remaining limitations of the claim and/or independent claim(s).
Regarding claims 4 and 8, the closest prior art discloses the invention as claimed except for the lever arm being pivotally secured to the float cage directly above the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US226224 discloses a fill valve having a plunger with a bleed path, a float and a float arm, wherein the float arm has a float pin, which controls a vertically-slidable control pin to regulate a bleed path.  US2002/0000248 discloses a fill valve having a plunger with a bleed path, a float and a float arm, which controls a slidable control pin to regulate a bleed path.  US6450196 discloses a fill valve having a plunger with a bleed path, a float and a float arm, wherein the float arm a vertically-displaceable valve ball to regulate a bleed path.  US6640829 discloses a fill valve having a plunger with a bleed path, a float and a float arm, wherein the float arm a vertically-displaceable control pin to regulate a bleed path.  US7273205 discloses a fill valve having a plunger with a bleed path, a float and a float arm, wherein the float arm has a float pin, which controls a horizontally-slidable control pin to regulate a bleed path.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/HAILEY K. DO/Primary Examiner, Art Unit 3753